Citation Nr: 1331373	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  09-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran appeared and testified at a personal hearing in June 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his June 2013 hearing, the Veteran reported that he receives VA medical treatment every six months, and that he has received treatment from a private chiropractor.  In June 2013, the Veteran supplied the VA with a VA Form 21-4142, Authorization and Consent to Release Information to the VA for a Dr. J.T., presumably the private chiropractor mentioned during his hearing.  The claims file does not contain VA treatment records after 2009, and no private treatment records are on file.  As such, on remand the RO/AMC must attempt to obtain the private treatment records and ongoing VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

The Veteran was last afforded a VA examination of his cervical spine in 2009, and he has described increased cervical pain and functional impairments.  On remand, he should be afforded an updated examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Veteran has also reported that he was last able to work in roughly 2000 or 2001.  He stated that he could not long continue his employment as a truck driver due to his service-connected neck and back injuries.  In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether he is entitled to a total disability rating based on individual unemployability.  As he has indicated he has been unable to work due to his combined service-connected disability, an informal claim for TDIU has been raised.

Lastly, during his hearing, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits for a number of years, beginning in 2001.  He stated that after the SSA granted his disability benefits in roughly 2001, he has not received any updated evaluations through the SSA in the intervening 12 years.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  Here, however, the Veteran is already service-connected for his cervical spine disorder, and as this is not an initial rating on appeal, the appeal concerns the "current" severity of his cervical spine (note: here "current" includes the entire period on appeal).  As he has noted that his SSA records would not contain any evaluations subsequent to 2006, the Board finds that remand for SSA records would result in imposing additional burdens on the VA with no benefit to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective VCAA notice which informs the Veteran of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Provide the Veteran with a VA Form 21-8940, Application for Increased Compensation based on Unemployability.  Subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

2.  The RO/AMC should take appropriate steps to contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treated the Veteran for his cervical spine since 2006.  After the Veteran has signed the appropriate releases (including the June 2013 release, if timely), those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  Ongoing VA treatment records should be added to the claims file or virtual evidence.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Thereafter, the RO/AMC should schedule the Veteran for a VA spine examination.  The claims file, access to virtual records, and a copy of this REMAND are to be made available for the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected cervical spine disorder.  Repetitive range of motion testing should be conducted.  The examiner should be asked to provide an opinion as to whether the Veteran's service-connected neck and back disabilities render him unemployable, to include both physical and sedentary employment.

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

4.  After completing all indicated development, the RO/AMC should readjudicate the claim of an increased rating for a cervical spine disorder and adjudicate the issue of entitlement to TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


